         Case 1:17-cv-08457-JMF Document 181 Filed 10/29/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SJUNDE AP-FONDEN and THE CLEVELAND
BAKERS AND TEAMSTERS PENSION FUND,
individually and on behalf of all others similarly
situated,
                                                      17 Civ. 08457 (JMF) (GWG)
                          Plaintiffs,
        v.

GENERAL ELECTRIC COMPANY, JEFFREY R.
IMMELT, JEFFREY S. BORNSTEIN, JAMIE
MILLER, KEITH S. SHERIN, JAN R. HAUSER,
and RICHARD A. LAXER,

                          Defendants.



    SUPPLEMENTAL DECLARATION OF BLAKE T. DENTON IN SUPPORT OF
   DEFENDANTS’ MOTION TO DISMISS THE FOURTH AMENDED COMPLAINT

       I, Blake T. Denton, hereby certify pursuant to 28 U.S.C. § 1746 that:

       1.     I am an attorney at Latham & Watkins LLP, counsel for Defendants General

Electric Co. (“GE”), Jeffrey R. Immelt, Jeffrey S. Bornstein, Jamie Miller, Keith S. Sherin, Jan

R. Hauser, and Richard A. Laxer. I am admitted to practice in the State of New York and the

Southern District of New York.          I submit this Supplemental Declaration in support of

Defendants’ Motion to Dismiss the Fourth Amended Complaint.

       2.     Attached as Exhibit 43 is a true and correct copy of Plaintiffs’ Fourth Amended

Complaint (“FAC”) in the above-captioned case.

       3.     Attached as Exhibit 44 is a true and correct copy of Topic 606-10-25 of the

Financial Accounting Standards Board’s Accounting Standards Codification (“ASC”).
        Case 1:17-cv-08457-JMF Document 181 Filed 10/29/18 Page 2 of 2



       4.     Attached as Exhibit 45 are true and correct excerpts from GE’s Form 10-K for the

year 2011, filed February 24, 2012 with the U.S. Securities and Exchange Commission.

       5.     Attached as Exhibit 46 is a true and correct copy of a PowerPoint presentation

entitled “The Pivot,” dated December 16, 2014, which is cited by Plaintiffs in the FAC at

Paragraphs 140 and 337.

       6.     Attached as Exhibit 47 is a true and correct copy of the transcript of GE’s

“Outlook Investor Meeting,” held on December 16, 2014.

       7.     Attached as Exhibit 48 are true and correct excerpts from GE’s Form 10-K for the

year 2013, filed February 27, 2014 with the U.S. Securities and Exchange Commission.

       8.     Attached as Exhibit 49 are true and correct excerpts from GE’s Form 10-K for the

year 2014, filed February 27, 2015 with the U.S. Securities and Exchange Commission.

       9.     Attached as Exhibit 50 are true and correct excerpts from GE’s Form 10-K for the

year 2015, filed February 26, 2016 with the U.S. Securities and Exchange Commission.

       10.    Attached as Exhibit 51 are true and correct excerpts from GE’s Form 10-K for the

year 2016, filed February 24, 2017 with the U.S. Securities and Exchange Commission.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on the 29th day of October 2018.




                                                               Blake T. Denton




                                                 2
